Case: 18-10983   Date Filed: 08/30/2018   Page: 1 of 9


                                                      [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10983
                         Non-Argument Calendar
                       ________________________

         D.C. Docket Nos. 1:17-cv-02065-MHC; 1:16-bkc-67309-WLH

In Re: ANGELA YVONNE HOLYFIELD,

                                       Debtor.
__________________________________________________

ANGELA YVONNE HOLYFIELD,

                                              Plaintiff - Appellant,

versus

ALDRIDGE PITE, LLP,

                                              Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 30, 2018)

Before MARCUS, BRANCH, and FAY, Circuit Judges.

PER CURIAM:
              Case: 18-10983    Date Filed: 08/30/2018   Page: 2 of 9


      Angela Yvonne Holyfield brought a complaint in bankruptcy court alleging

that Aldridge Pite, LLP (“Aldridge Pite”) had violated the Fair Debt Collection

Practices Act (“FDCPA”) with a letter regarding a proposed foreclosure. The

bankruptcy court dismissed for failure to state a claim. Holyfield now appeals the

district court’s order affirming the bankruptcy court’s dismissal. Because the

communication to Holyfield was not misleading within the meaning of the

FDCPA, we affirm.

                                         I.

      In August 2016, Aldridge Pite sent a letter to “Estate/Heirs of Doris

Rhodes,” Holyfield’s deceased mother. The letter gave notice of the proposed

foreclosure of a property in connection with a mortgage and accompanying

promissory note taken out by Rhodes. That letter had the subject line “NOTICE

OF PENDING FORECLOSURE SALE.” On the bottom of each page, it provided

the following disclaimer in bold print: “PLEASE BE ADVISED THAT THIS

LETTER MAY CONSTITUTE AN ATTEMPT TO COLLECT A DEBT. ANY

INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.”

Among other things, the letter explained that if the debt had been discharged in

bankruptcy, the “action taken would be limited to the foreclosure . . . and would

not be an attempt to collect the debt personally.” It also stated that “[i]f you did

not sign the associated Note, we are not seeking to collect the debt from you.”


                                         2
               Case: 18-10983    Date Filed: 08/30/2018   Page: 3 of 9


      In January 2017, Holyfield filed a complaint in the United States Bankruptcy

Court for the Northern District of Georgia, alleging that the letter violated the

FDCPA. Holyfield said that the letter “represented that if there had been no

[bankruptcy] discharge, then [Aldridge Pite] would attempt to collect the debt

personally.”   Holyfield also alleged that the letter “suggested incorrectly that

[Aldridge Pite] was not a debt collector.”

      The bankruptcy court granted Aldridge Pite’s motion to dismiss the

complaint for failure to state a claim. It assumed, without deciding, that Aldridge

Pite was a debt collector and the letter was debt collection activity.           The

bankruptcy court said the only “specific allegation” in Holyfield’s complaint was

that the letter suggested Aldridge Pite was not a debt collector, but that the failure

to affirmatively identify itself as a debt collector did not violate the FDCPA. The

bankruptcy court explained that a consumer would not be confused “as to the status

of the debt collector when a notice states clearly that it is an attempt to collect a

debt.” The letter’s bold notice that the letter concerned debt collection was enough

to indicate that “it was sent from a debt collector.” On appeal from the bankruptcy

court, the United States District Court for the Northern District of Georgia

affirmed. The district court agreed that, assuming the letter was debt collection

activity and that Aldridge Pite was a debt collector within the meaning of the

FDCPA, Aldridge Pite “sufficiently identified itself as a debt collector.”


                                             3
               Case: 18-10983    Date Filed: 08/30/2018   Page: 4 of 9


                                         II.

       On appeal, we review de novo a dismissal for failure to state a claim. See,

e.g., Smith v. United States, 873 F.3d 1348, 1351 (11th Cir. 2017). In determining

whether the complaint has made out a cause of action, “we accept all well-pleaded

allegations as true and draw all reasonable inferences in the plaintiff’s favor.” Id.

To survive a motion to dismiss, a pleading must “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                        III.

       The FDCPA prohibits various unfair practices related to debt collection

activities.   Among other things, the statute prohibits a “debt collector” from

making “any false, deceptive, or misleading representation . . . in connection with

the collection of any debt.” 15 U.S.C. § 1692e.

       For starters, the letter from Aldridge Pite to Holyfield qualifies as a

communication “in connection with the collection of [a] debt” for purposes of the

FDCPA, and the complaint plausibly alleged that Aldridge Pite is a debt collector.

The communication is functionally indistinguishable from the communication we

found to be within § 1692e in Reese v. Ellis, Painter, Ratterree & Adams, LLP,

678 F.3d 1211 (11th Cir. 2012). There, a law firm sent a “dunning” notice related

to a mortgage and promissory note. Id. at 1214. Our Court determined that the

notice was sent in connection with debt collection because, among other things, it


                                         4
              Case: 18-10983       Date Filed: 08/30/2018   Page: 5 of 9


sought “full and immediate payment of all amounts due” under the loan. Id. at

1217. Here, the letter from Aldridge Pite gives notification that the debt “has been

declared, and is now, immediately due and payable in full” and gives “ten (10)

days from your receipt of this letter to pay in full the debt owed without having to

pay reasonable attorney fees.” Under Reese, this is a communication made in

connection with debt collection.

      An entity is considered a “debt collector” within the meaning of the FDCPA

if it “regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.”           15 U.S.C. § 1692a(6).     Reese

determined that the complaint there said enough to plausibly allege that a law firm

was acting as a “debt collector.” Reese, 678 F.3d at 1218. The Reese complaint

alleged that the law firm sending a dunning notice was “engaged in the business of

collecting debts owed to others incurred for personal, family[,] or household

purposes” and had sent over 500 similar notices. Id. Here, Holyfield’s complaint

alleged that Aldridge Pite represents loan servicers and lenders in foreclosures and

has “appeared on the docket . . . in a significant number of foreclosure cases” in

area courts. As in Reese, Holyfield’s complaint plausibly alleged that Aldridge

Pite was a debt collector for FDCPA purposes.




                                           5
              Case: 18-10983     Date Filed: 08/30/2018   Page: 6 of 9


                                        IV.

      We next consider whether the complaint plausibly alleged that the letter was

misleading within the meaning of the FDCPA.                  “When evaluating a

communication under § 1692e, we ask whether the ‘least sophisticated consumer’

would be deceived or misled by the communication at issue.” Bishop v. Ross

Earle & Bonan, P.A., 817 F.3d 1268, 1274 (11th Cir. 2016). We have explained:

      The “least sophisticated consumer” can be presumed to possess a
      rudimentary amount of information about the world and a willingness
      to read a collection notice with some care. However, the test has an
      objective component in that while protecting naive consumers, the
      standard also prevents liability for bizarre or idiosyncratic
      interpretations of collection notices by preserving a quotient of
      reasonableness.

LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010) (internal

quotations omitted).

      The bankruptcy court and district court found and considered only one

misleading representation alleged in Holyfield’s complaint. However, we interpret

Holyfield’s complaint to allege two types of impermissible misleading

communications.        First, the complaint said that Aldridge Pite “suggested

incorrectly that [it] was not a debt collector.” Second, the complaint alleged that

the letter “represented that if there had been no [bankruptcy] discharge, then

[Aldridge Pite] would attempt to collect the debt personally.” We consider these

allegedly misleading representations each in turn.


                                         6
                 Case: 18-10983         Date Filed: 08/30/2018        Page: 7 of 9


                                                 A.

       Among the specifically enumerated violations of § 1692e, the FDCPA

provides that it is misleading for a debt collector to communicate with a consumer

without revealing that it is a debt collector. 15 U.S.C. § 1692e(11) (providing that

“the failure to disclose . . . that the communication is from a debt collector” is a

violation of § 1692e); Edwards v. Niagara Credit Sols., Inc., 584 F.3d 1350, 1351

(11th Cir. 2009) (“The Fair Debt Collection Practices Act specifically requires that

a debt collector disclose in all communications with a debtor that the message is

from a debt collector.”). 1

       We determine that the least sophisticated consumer, who would be willing to

read the letter with some degree of care, would find more than sufficient

information contained in the letter to disclose that Aldridge Pite is a debt collector.

For one, the letter, in large bold type at the bottom of each page, explained that

“THIS LETTER MAY CONSTITUTE AN ATTEMPT TO COLLECT A DEBT.”

The letter also explained that Aldridge Pite was a law firm “retained by” the loan

servicer “in connection with the above referenced loan.” In light of this language,

1
   Section 1692e also requires that, in an initial communication with a consumer, the debt
collector disclose “that the debt collector is attempting to collect a debt and that any information
obtained will be used for that purpose.” 15 U.S.C. § 1692e(11). In this Court, Holyfield claims
that the letter was misleading “because the letter is an attempt to collect a debt” and that
Aldridge Pite had to disclose that it “is collecting a debt” -- rather than the letter’s statement that
it “may constitute an attempt to collect a debt.” However, Holyfield’s complaint failed to allege
that the letter was an initial communication for FDCPA purposes, and the complaint only took
issue with Aldridge Pite’s alleged failure to disclose its status as a debt collector. Accordingly,
we only evaluate the alleged failure to disclose that Aldridge Pite was a debt collector.
                                                  7
               Case: 18-10983     Date Filed: 08/30/2018    Page: 8 of 9


we conclude that -- even though the letter in question never affirmatively stated, in

as many words, that Aldridge Pite was a “debt collector” -- the least sophisticated

consumer would understand that Aldridge Pite was acting in that role.

      As the bankruptcy court and district court did, we determine that the letter

did not fail to disclose that Aldridge Pite was a debt collector.

                                          B.

      Holyfield also says that Aldrige Pite violated the FDCPA’s general

prohibition on misleading statements in connection with debt collection. The

complaint said that the letter represented “that if there had been no [bankruptcy]

discharge, then [Aldridge Pite] would attempt to collect the debt personally.” The

complaint continues that Aldridge Pite made this representation “by stating [in the

letter] ‘In the event you have received a discharge in a Chapter 7 bankruptcy case,

that discharge may have extinguished any personal liability you may have had for

this loan. In [such] event, any action taken would be limited to the foreclosure on

the above-referenced property and would not be an attempt to collect the debt

personally.[’]” If we understand the argument correctly, Holyfield says that she is

not personally liable on her mother’s debt, but she believes the letter makes it

sound as though she will be held personally liable.

      We cannot agree that the letter gives the impression that Holyfield will be

held personally liable, even to the least sophisticated consumer. First, the idea that


                                           8
               Case: 18-10983      Date Filed: 08/30/2018     Page: 9 of 9


there will be no personal liability if the debt has been discharged in bankruptcy

gives no indication that the opposite is true -- that there will necessarily be

personal liability in the absence of a discharge. What is more, Aldrige Pite’s letter

explains that Holyfield is not personally liable. The letter says: “If you did not

sign the associated Note, we are not seeking to collect the debt from you. As such,

our action is strictly limited to a possible foreclosure of the above-referenced

property.”    The statement that no personal collection will be sought from an

individual who did not sign the promissory note is in no way inconsistent with the

idea that no one will be held personally liable if the debt has been discharged in

bankruptcy.

       In sum, because Holyfield’s complaint did not plausibly allege a violation of

the FDCPA, it was properly dismissed.2

       AFFIRMED.




2
     Nevertheless, we hold that Appellee’s pending Motion for Rule 38 Sanctions is hereby
DENIED.
                                             9